Order, Supreme Court, Bronx County (Bertram Katz, J.), entered February 28, 1997, which denied plaintiffs motion for a special trial prefer*431ence in the interests of justice, unanimously reversed, on the law and the facts, without costs, and the motion granted.
CPLR 3403 (a) (3) allows the court to analyze each request for a preference in light of the unique circumstances of that case (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3403:4; see, Smith v Schnabel, 34 AD2d 603). We find that plaintiffs proofs of a serious injury worsening over time, his inability to work, and his role as a single parent of four children (ages 4 to 12) subsisting on Social Security disability benefits of about $1,000 per month, present a case in which the interests of justice will be served by an early trial (Kellman v 45 Tiemann Assocs., 213 AD2d 151, affd on other grounds 87 NY2d 871; Zangiacomi v Hood, 193 AD2d 188; Thompson v City of New York, 140 AD2d 232). Concur— Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.